Case 20-33113-KRH             Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                           Desc Main
                                      Document    Page 1 of 27


     Brian S. Hermann (pro hac vice pending)                 Stephen A. Metz (VA Bar No. 89738)
     William A. Clareman (pro hac vice pending)              OFFIT KURMAN, P.A.
     Alexander Woolverton (pro hac vice pending)             7501 Wisconsin Avenue, Suite 1000W
     PAUL, WEISS, RIFKIND,                                   Bethesda, Maryland 20814
     WHARTON & GARRISON LLP                                  Tel.: (240) 507-1723
     1285 Avenue of the Americas                             smetz@offitkurman.com
     New York, New York 10019
     Tel.: (212) 373-3000                                    Joyce A. Kuhns (pro hac vice pending)
     bhermann@paulweiss.com                                  OFFIT KURMAN, P.A.
     wclareman@paulweiss.com                                 300 East Lombard Street, Suite 2010
     awoolverton@paulweiss.com                               Baltimore, Maryland 21202
                                                             Tel: (410) 209-6463
                                                             jkuhns@offitkurman.com

     Co-Counsel to Simon Property Group, Inc.
     and Its Affiliates

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


     In re:                                                  Chapter 11

     RETAIL GROUP, INC., et al.                              Case No. 20-33113 (KRH)

                              Debtors. 1                     (Jointly Administered)




                     SIMON PROPERTY GROUP, INC.’S (I) OBJECTION
                TO CONFIRMATION OF THE AMENDED JOINT CHAPTER 11
               PLAN OF REORGANIZATION OF ASCENA RETAIL GROUP, INC.
              AND ITS DEBTOR AFFILIATES AND (II) RESERVATON OF RIGHTS
                    Simon Property Group, Inc. (“Simon”), by and on behalf of itself and its affiliated

 entities (collectively the “Simon Landlords”) that are the landlords with respect to the properties

 identified herein, by its undersigned counsel, files this (i) objection to the Amended Joint Chapter

 1
       A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
       claims and noticing agent at http://cases.primeclerk.com/ascena. The location of Debtor Ascena Retail Group,
       Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 933 MacArthur
       Boulevard, Mahwah, New Jersey 07430.



 Doc#: US1:14445884v18
Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                            Desc Main
                                    Document    Page 2 of 27


 11 Plan of Reorganization of Ascena Retail Group, Inc. and its Debtor Affiliates [Docket

 No. 1403] (as amended, modified, or supplemented from time to time, the “Plan”) 2 and

 (ii) reservation of rights (this “Objection”), and respectfully states as follows:

                                     PRELIMINARY STATEMENT

                   1.      When this Court approved the sale of the Debtors’ Lane Bryant and

 premium business segment, the Court aptly observed that “when you look at it from a 15,000 foot

 view, this is a pretty marvelous transaction,” and further commented that “the going concern

 aspects of this are just huge.” In re Ascena Retail Grp., Inc., et al., Hr’g Tr. at 38:19–21 (Bankr.

 E.D. Va. Dec. 8, 2020). Through the sale, the Purchaser promised to “tak[e] at least 900 stores as

 part of this process, preserving the business, [and] thousands of jobs,” id. at 7:17–19, leaving for

 a later day the determination and process for assumption and assignment of specific store leases.

                   2.      Since then the Purchaser has laid bare its intention to significantly reduce

 the business’ physical store presence in the near term. The result will be a significantly less

 creditworthy lessee than the entity with which the Simon Landlords originally contracted. The

 Purchaser’s significantly reduced store footprint and mix of remaining stores not only will

 diminish the profitability of its brick-and-mortar business, but also will hurt its e-commerce

 business, as a strong physical presence drives e-commerce sales and profitability as well. The

 Simon Landlords’ concern is supported by a depth of experience as the largest shopping center

 operator in the United States, as well as its own experience owning and operating retailers across

 the United States, including iconic retailers like J.C. Penney, Brooks Brothers, Lucky Brand,

 Forever 21, and Aéropostale.




 2
     Capitalized terms not otherwise defined herein shall have the same meanings ascribed to those terms in the Plan.


                                                         2
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                  Document    Page 3 of 27


                   3.    This far greater business risk is apparent from the Purchaser’s strategy of

 noticing for closure a number of profitable stores and reserving for possible assumption and

 assignment a significant proportion of the remaining leases with short remaining terms. This is in

 stark contrast to the Debtors’ strategy of renegotiating various leases with the Simon Landlords

 and assuming such leases to ensure they kept profitable stores and a big enough store footprint to

 prudently drive e-commerce traffic and profitability as well. That is why, in the shadow of the

 sale negotiations with the Purchaser, the Debtors and the Simon Landlords executed the Master

 Agreement discussed herein, pursuant to which the Debtors and the Simon Landlords would

 modify various of their leases and assume them as modified. The Purchaser’s about face from the

 Master Agreement in favor of a far different, and worse, store lease portfolio, places the business

 at far greater risk than anyone contemplated at the time of the sale.

                   4.    The Bankruptcy Code expressly protects the Simon Landlords from

 shouldering such business risk. Specifically, the Bankruptcy Code requires an assignee to provide

 landlords with adequate assurance that it has the financial and operational capability to continue

 to perform under leases it designates for assumption and assignment. For landlords of shopping

 center leases, which the Simon Landlords’ leases are, an assignee must satisfy a higher burden: it

 must demonstrate that its financial condition and operating performance is “similar to the financial

 condition and operating performance of the debtor . . . as of the time the debtor became the lessee

 under the lease.” 11 U.S.C. § 365(b)(3)(A).

                   5.    These protections are particularly critical where, as here, the acquirer is a

 newly-formed entity and is wholly owned by a parent company—Sycamore Partners Management,

 L.P. (“Sycamore”)—that has repeatedly bankrupted retailers it acquired to the detriment of their




                                                   3
 Doc#: US1:14445884v18
Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                             Desc Main
                                    Document    Page 4 of 27


 creditors,3 and whose managing members’ actions are currently at the center of fiduciary duty and

 fraudulent conveyance litigation surrounding, among other things, Sycamore’s failed investment

 in Nine West. See In re Nine West LBO Secs. Litig., 2020 WL 7090277, at *2–4. Based on public

 filings, Sycamore has agreed to bankrupt another one of its retailers, Belk, Inc. 4 And another of

 its retail investments, The Talbots, Inc., appears headed towards a restructuring. 5 Against this

 backdrop, the recent decision by the Purchaser to close 160 of 226 stores leased from the Simon

 Landlords—stores that the Debtors intended as recently as November to keep—gives rise to

 significant concerns regarding the Purchaser’s financial and operational ability to satisfy their

 statutory and contractual commitments.

                   6.      Here, neither the Purchaser nor Sycamore has provided any evidence to

 satisfy the general standard for adequate assurance under section 365, let alone the far more

 stringent one under section 365(b)(3)(A) of the Bankruptcy Code applicable to shopping center

 leases. To the contrary, on information and belief, and based on the Purchaser’s announced store

 closures to date, the Purchaser and Sycamore intend to operate the business by seeking to close a

 large number of profitable stores and assume many leases with shorter durations (including leases

 under which the Debtors are holdover tenants), the closure of which would surely follow in due




 3
     See e.g., In re Nine West LBO Secs. Litig., __ F. Supp. 3d __, 2020 WL 7090277 (S.D.N.Y. Dec. 4, 2020)
     (discussing Sycamore’s and its principals’ role in bankrupting Nine West through a transaction detrimental to the
     health of Nine West’s business, facts central to the resulting litigation); In re Aéropostale, Inc., 555 B.R. 369
     (Bankr. S.D.N.Y. 2016) (discussing the role of Sycamore, and its employees and affiliates, at the heart of the
     debtors’ equitable subordination claims against them).
 4
     See Form 8-K of Belk, Inc. (Dec. 3, 2015) (announcing the entry of a merger where Sycamore became the equity
     sponsor of Belk); Summary of Plan of Reorganization, Information Regarding Key Dates, and Certain Other
     Matters, PRIME CLERK (Jan. 26, 2021) (announcing Belk, Inc.’s entry into a restructuring support agreement and
     expected imminent bankruptcy), available at https://cases.primeclerk.com/belkballots.
 5
     See Form 8-K of The Talbots, Inc. (Aug. 2, 2012) (announcing the entry of a merger where Sycamore became the
     equity sponsor of Talbots); Talbots Lenders Coalesce with Advisors, DEBTWIRE (Feb. 1, 2021) (announcing that
     lenders to Talbots are organizing in light of near-term debt maturities and Talbots’ ongoing commercial distress
     in the retail space).


                                                          4
 Doc#: US1:14445884v18
Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                Desc Main
                                    Document    Page 5 of 27


 course. These maneuvers imperil the business and its brands, causing the Purchaser to bear no

 resemblance to the tenant the Simon Landlords contracted with at lease-inception. It is on that

 basis alone that the Court cannot confirm the Plan to the extent it provides for the assignment to

 the Purchaser of leases with the Simon Landlords.

                                      RELEVANT BACKGROUND

                   7.     On July 23, 2020 (the “Petition Date”), the above-captioned debtors (the

 “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code

 (the “Bankruptcy Code”). The Debtors continue to operate their businesses and manage their

 properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   8.     As of the Petition Date, the Simon Landlords were the owners, or the

 managing agents for the owners, of certain shopping centers in which the Debtors lease retail store

 space pursuant to 417 unexpired leases. Subsequently, the Debtors rejected 191 of those leases,6

 leaving 226 leases (the “Leases”) outstanding, which are identified on Exhibit A attached hereto.

 The Debtors operated the Leases under their LOFT, Ann Taylor, Catherine’s and Lane Bryant

 brands.

                   9.     On August 27, 2020, the Court entered an Order (I) Authorizing and

 Approving Procedures to Reject or Assume Executory Contracts and Unexpired Leases, and

 (II) Granting Related Relief [Docket No. 458] (the “Rejection / Assumption Procedures Order”),

 which provides expedited procedures for the rejection, assumption, or assumption and assignment

 of executory contracts and unexpired leases. That same day, the Court also entered a Final Order

 Granting Debtors’ Motion for Entry Of Interim and Final Orders (I) Authorizing the Debtors to

 Assume the Consulting Agreement, (II) Approving Procedures for Store Closing Sales, and


 6
     See Docket Nos. 12, 120, 183, 237, 346, 603, 614, 917, 1086, 1296, 1502.


                                                        5
 Doc#: US1:14445884v18
Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                             Desc Main
                                    Document    Page 6 of 27


 (III) Granting Related Relief [Docket No. 445] (the “Store Closing Order”), which sets forth

 procedures and guidelines for the Debtors to close certain stores and sell certain property located

 therein free and clear of all liens, claims, and encumbrances, and which establishes notice and

 objection procedures for the same.

                   10.     On September 29, 2020, the Debtors filed the Plan Supplement [Docket

 No. 719] to their Amended Joint Chapter 11 Plan of Reorganization of Ascena Retail Group, Inc.

 and Its Debtor Affiliates, filed on September 17, 2020 [Docket No. 601], which, among other

 things, included a list of Leases to be assumed pursuant to the Plan, and the proposed cure amounts

 (the “Assumption List”) as Exhibit C thereto. 7 On October 13, 2020, the Simon Landlords filed

 their Limited Objection and Reservation of Rights of Simon Property Group, Inc. to Debtors’

 Proposed Cure Amounts [Docket No. 865] (the “Limited Objection”) to the Assumption List

 setting forth the associated cure costs for the Leases included on the Assumption List.

                   11.     On November 19, 2020, the Simon Landlords and certain of the Debtor-

 lessees entered into that certain Master Agreement Regarding Modification of Existing Leases

 (the “Master Agreement”). 8 Pursuant to the Master Agreement, the Debtors agreed to assume, or

 assume and assign, all 226 remaining Leases on modified terms, meaningfully reducing the

 Debtors’ rent obligations to the Simon Landlords, and establishing the foundation for the Debtors’

 ability to operate as a stable, going-concern business. The Master Agreement’s effectiveness was


 7
     Given the Court’s entry of the Sale Order (as defined herein) and the Debtors’ filing of the Store Closing Notice
     (as defined herein), the latter of which included Leases originally included on the Assumption List, the Simon
     Landlords assume that the Assumption List has been superseded by the Store Closing Notice and is now moot.
 8
     While the Master Agreement was executed by the Simon Landlords and the Debtors on November 19, 2020,
     certain conditions precedent were not fulfilled and as a result the Master Agreement is not currently in effect.
     The Master Agreement was not publicly filed by the Debtors, and it contains a confidentiality provision which
     precludes its public filing at this time. In advance of the Confirmation Hearing (as defined herein), the Simon
     Landlords will work with the Debtors (and other parties from whom discovery is sought) on an appropriate form
     of protective order to govern the manner in which the Master Agreement and other confidential documents may
     be offered into evidence and referred to on the record at the Confirmation Hearing.


                                                          6
 Doc#: US1:14445884v18
Case 20-33113-KRH            Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                          Desc Main
                                     Document    Page 7 of 27


 conditioned on either the entry of an order from the Court assuming (or assuming and assigning)

 the Leases (as modified by the Master Agreement), or the confirmation of a plan of reorganization

 providing for the assumption (or assumption and assignment) of the Leases.

                   12.     Consistent with the entry into the Master Agreement, on November 23,

 2020, the Debtors filed the Amended Joint Chapter 11 Plan of Reorganization of Ascena Retail

 Group, Inc. and Its Debtor Affiliates (Technical Modifications) [Docket No. 1189], which

 provided for the assumption of certain executory contracts and unexpired leases, including those

 to be assumed under the Master Agreement.

                   13.     A hearing to confirm this chapter 11 plan never occurred. Rather, on

 November 26, 2020, just a week after entry into the Master Agreement, the Debtors filed the Sale

 Motion,9 which, among other things, sought the approval of the sale (the “Sale”) to Premium

 Apparel LLC (the “Purchaser”), an affiliate of Sycamore, of their remaining businesses, including

 Lane Bryant and the Debtors’ premium business segment including Ann Taylor, LOFT, and Lou

 & Grey.

                   14.     On December 8, 2020, the Court entered the Sale Order,10 which, among

 other things, authorized the Debtors and the Purchaser to consummate the Sale pursuant to that

 certain Asset Purchase Agreement, dated as of November 26, 2020 (the “Asset Purchase




 9
      The “Sale Motion” means the Debtors’ Motion for Entry of An Order (I) Approving the Assumption and
      Assignment of Certain Non-Real Property Contracts and Real Property Leases, (II) Approving the Sale of
      Premium and Lane Bryant and Certain Other Assets Free and Clear of All Liens, Claims, Encumbrances, and
      Interests, (III) Authorizing the Assumption and Assignment of Certain Executory Contacts and Unexpired Leases,
      (IV) Establishing Rejection Procedures, and (V) Granting Related Relief [Docket No. 1212].
 10
      The “Sale Order” means the Order (I) Approving the Assumption and Assignment of Certain Real Contracts and
      Real Property Leases, (II) Approving the Sale of Premium and Lane Bryant and Certain other Assets Free and
      Clear of All Liens, Claims, Encumbrances, and Interests, (III) Authorizing the Assumption and Assignment of
      Certain Executory Contracts and Unexpired Leases, (IV) Establishing Rejection Procedures, and (V) Granting
      Related Relief [Docket No. 1295].


                                                         7
 Doc#: US1:14445884v18
Case 20-33113-KRH            Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                             Desc Main
                                     Document    Page 8 of 27


 Agreement”), by and among Ascena Retail Group, Inc., as seller, each of the subsidiaries of the

 seller listed therein, and the Purchaser.

                   15.      Pursuant to the Sale Order, the Purchaser has until February 18, 2021 at

 5:00 p.m. (New York time) (the “Designation Deadline”) to designate any of the Debtors’

 remaining leases for assumption and assignment to the Purchaser or one of its affiliates. (Sale

 Order ¶ 27). The Sale Order also provided that the Rejection / Assumption Procedures Order

 governs the noticing and objection procedures for the designation of such leases occurring pursuant

 to the Sale Order and the Asset Purchase Agreement, including for any Assumed Real Property

 Leases (as defined in the Asset Purchase Agreement). Under both the Sale Order and the Asset

 Purchase Agreement, the Purchaser or its designee is obligated to cure defaults and provide

 adequate assurance of future performance with respect to any Assumed Real Property Lease. (See,

 e.g., Asset Purchase Agreement §§ 2.5(g), 7.09(h); Sale Order ¶¶ 26, 37.) Moreover, Section

 2.5(b) of the Asset Purchase Agreement requires that the Purchaser designate real property leases

 “for not less than 900 stores” as Assumed Real Property Leases (as defined in the Sale Order) on

 or before the Designation Deadline. At the Sale hearing, this commitment by the Purchaser to

 continue operating at least 900 stores was touted as central to the deal, and evidence of the

 Purchaser’s commitment to maintain the Debtors’ business as a going concern, saving thousands

 of jobs nationwide. In re Ascena Retail Grp., Inc., et al., Hr’g Tr. at 7:15–19, 38:1–22 (Bankr.

 E.D. Va. Dec. 8, 2020).

                   16.      On December 30, 2020, the Debtors filed the Plan. The Plan, as amended,

 includes modifications to reflect the consummation of the Sale, provided that the Sale closes on or

 before the Effective Date. 11 Article V.B. of the Plan provides that if the Sale is consummated


 11
      If the Sale is not consummated before the Effective Date, then the Plan may be consummated in accordance with
      its original, pre-Sale provisions. Specifically, Article V.A. of the Plan provides for the treatment of executory

                                                           8
 Doc#: US1:14445884v18
Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                            Desc Main
                                    Document    Page 9 of 27


 before the Effective Date, all executory contracts and unexpired leases not previously assumed,

 assumed and assigned, or rejected are deemed rejected unless they are the subject of a pending

 assumption motion. The hearing regarding confirmation of the Plan is scheduled for February 25,

 2021 at 1:00 p.m. (New York time) (the “Confirmation Hearing”).

                   17.     On January 25, 2021, the Debtors filed a Notice of Filing of Additional Store

 Closing List [Docket No. 1540], which was subsequently amended [Docket Nos. 1570 & 1591]

 (the “Store Closing Notice”), pursuant to the Store Closing Order, which provided for the closure

 of 160 of the stores subject to the Leases with the Simon Landlords (the “Noticed Leases”). On

 February 3, 2021, the Debtors filed a Notice of Rejection of Certain Executory Contracts and/or

 Unexpired Leases [Docket No. 1597] (the “Rejection Notice”), which proposed the rejection of 10

 of the Noticed Leases. The Store Closing Notice was a significant departure from the Master

 Agreement negotiated less than three months prior, which promised to retain all of the 226 stores,

 and close none. Although the Store Closing Notice is silent as to the ultimate treatment of the

 remaining 66 store Leases (the “Remaining Leases”), nearly half of them have either already

 expired (and are thus not capable of assumption or assumption and assignment) or will expire

 within the next twelve months. With no assurance they will be renewed, additional store closures

 are likely. On information and belief, the strategy reflected in this store closure plan is not unique

 to the Simon Landlords: the Simon Landlords understand that, in the Purchaser’s negotiations

 with other significant landlords, the Purchaser is similarly focusing on keeping leases with

 similarly short durations.




     contracts and unexpired leases in the event the Sale is not consummated before the Effective Date of the Plan in
     which case unexpired leases not previously assumed, assumed and assigned, or rejected are deemed assumed by
     the Reorganized Debtors.


                                                          9
 Doc#: US1:14445884v18
Case 20-33113-KRH            Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                             Desc Main
                                    Document    Page 10 of 27


                   18.      To date, other than the Rejection Notice, no assumption or rejection motions

 or notices have been filed as to a majority of the Leases, and none of the Remaining Leases.

 However, in view of the Store Closing Notice and the Rejection Notice, it clearly stands to reason

 that the Purchaser does not intend to designate the Noticed Leases for assumption and assignment

 to the Purchaser or its designee, and the Noticed Leases will likely be rejected. To the extent the

 Purchaser seeks to take by assignment any of the Remaining Leases that have not expired, the

 Debtor and the Purchaser must demonstrate adequate assurance of the Purchaser’s (or its

 designee’s) ability to perform. Neither the Debtors nor the Purchaser has offered any evidence to

 satisfy this burden, and the Simon Landlords believe it cannot in the light of the stores it seeks to

 close and the short remaining terms on many of the unexpired Remaining Leases. 12

                   19.      Given the consequences of the Sale and the Store Closing Notice for the

 Debtors’ business and the Purchaser’s ability to perform its obligations under the Remaining

 Leases, the Simon Landlords file this Objection (i) because neither the Debtors nor the Purchaser

 have carried their burden to provide adequate assurance of future performance, and (ii) to preserve

 their rights to receive proper treatment under the Bankruptcy Code with respect to the Leases.

                                                   OBJECTION

                   20.      The Debtors must demonstrate by a preponderance of the evidence that the

 Plan satisfies section 1129(a) of the Bankruptcy Code. See In re Mohammad, 596 B.R. 34, 39

 (Bankr. E.D. Va. 2019) (plan proponent has burden of persuasion by a preponderance of the

 evidence); In re Smith, 58 B.R. 652, 654 (Bankr. W.D. Va. 1985), aff’d sub nom. In re

 Architectural Design, Inc., 59 B.R. 1019 (W.D. Va. 1986). As discussed herein, the Debtors have




 12
      Concurrently with filing of this Objection, the Simon Landlords have sought discovery regarding the issues raised
      herein.


                                                          10
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20               Desc Main
                                 Document    Page 11 of 27


 failed to meet this burden because they have not provided any evidence of the Purchaser’s or

 Sycamore’s financial condition and operating performance, let alone their similarity to the

 Debtors’ financial condition and operating performance at Lease-inception.

 A.       The Plan Must Satisfy All Applicable Provisions of the Bankruptcy Code pursuant to
          Section 1129(a)(1), including Applicable Provisions under Section 365.

                   21.   Pursuant to section 1129(a)(1) of the Bankruptcy Code, a plan must comply

 with all of the applicable provisions of the Bankruptcy Code. This provision also encompasses

 the requirements of section 1123 of the Bankruptcy Code governing the contents of the plan. See

 S. REP. NO. 95-989, at 126 (1978); H.R. REP. NO. 95-595, at 412 (1977); see also Kane v. Johns-

 Manville Corp. (In re Johns-Manville Corp.), 843 F.2d 636, 648-49 (2d Cir. 1988). Section

 1123(b)(2) of the Bankruptcy Code states that “a plan may—subject to section 365 of this title,

 provide for the assumption, rejection, or assignment of any executory contract or unexpired lease

 of the debtor not previously rejected under such section.” 11 U.S.C. § 1123(b)(2).

                   22.   A plan that seeks to assume, assume and assign, or reject an executory

 contract or unexpired lease must satisfy the requirements of section 365 of the Bankruptcy Code.

 As with plan confirmation, the Debtors also bear the ultimate burden of persuasion under section

 365. See In re S. Galeski Optical Co., 1997 WL 33807884, at *3 (Bankr. E.D. Va. Aug. 28, 1997)

 (“[T]he Debtor has the ultimate burden of persuasion that all requirements for assumption have

 been met.”); In re Rachels Indus., Inc., 109 B.R. 797, 802 (Bankr. W.D. Tenn. 1990); see also

 Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985).

                   23.   Under section 365(d)(4) of the Bankruptcy Code, a debtor must assume or

 reject an unexpired lease of nonresidential real property by no later than the entry of an order

 confirming a plan. See 11 U.S.C. § 365(d)(4). To assume and assign an unexpired lease of

 nonresidential real property, sections 365(b) and 365(f) are read together to require that a debtor


                                                 11
 Doc#: US1:14445884v18
Case 20-33113-KRH          Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                  Document    Page 12 of 27


 must provide “adequate assurance of future performance by the assignee of such” lease and

 likewise provide for the cure, including payment of any cure amounts, of any defaults under such

 lease. See 11 U.S.C. §§ 365(b)(1), (f)(2).

                   24.    Moreover, if the lease to be assumed and assigned is a lease of real property

 in a “shopping center,” the debtor must satisfy the heightened adequate assurance requirements of

 section 365(b)(3).      Section 365(b)(3) provides that, with respect to such a lease, a debtor or

 assignee, as the case may be, must provide adequate assurance:

                   (A) of the source of rent and other consideration due under such
                   lease, and in the case of an assignment, that the financial condition
                   and operating performance of the proposed assignee and its
                   guarantors, if any, shall be similar to the financial condition and
                   operating performance of the debtor and its guarantors, if any, as of
                   the time the debtor became the lessee under the lease;

                   (B) that any percentage rent due under such lease will not decline
                   substantially;

                   (C) that assumption or assignment of such lease is subject to all the
                   provisions thereof, including (but not limited to) provisions such as
                   a radius, location, use, or exclusivity provision, and will not breach
                   any such provision contained in any other lease, financing
                   agreement, or master agreement relating to such shopping center;
                   and

                   (D) that assumption or assignment of such lease will not disrupt any
                   tenant mix or balance in such shopping center.

 11 U.S.C. § 365(b)(3)(A)–(D).

                   25.    As noted above, Article V of the Plan addresses the treatment of executory

 contracts and unexpired leases, including any Leases that may be Assumed Real Property Leases

 under the Asset Purchase Agreement. However, as discussed herein, neither the Debtors nor the

 Purchaser has provided any evidence to support assumption and assignment of any of the

 Remaining Leases, let alone evidence to carry the heightened burden applicable under section

 365(b)(3).

                                                    12
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                Desc Main
                                 Document    Page 13 of 27



 B.       The Debtors Have Demonstrated No Evidence of Adequate Assurance of Future
          Performance for Any of the Leases.

                   26.   Given the Debtors’ filing of the Store Closing Notice and the Rejection

 Notice, coupled with the abandonment of the Master Agreement, it is apparent that the Purchaser

 does not intend to designate the Noticed Leases for assumption and assignment, that the Debtors

 will file a notice to reject them, and that the Purchaser may designate at least a portion of the

 Remaining Leases for assumption and assignment. If the Debtors do so, the Debtors have not

 provided any evidence to demonstrate adequate assurance of future performance for any such

 Remaining Leases.

                   27.   Each of the Leases is a lease of “real property in a shopping center” as set

 forth in section 365(b)(3) of the Bankruptcy Code. See In re Trak Auto Corp., 367 F.3d 237, 242

 (4th Cir. 2004) (discussing the applicability of section 365(b)(3) to shopping center leases); In re

 Joshua Slocum, Ltd., 922. F. 2d 1081, 1086–88 (3d Cir. 1990) (discussing the multi-factor test for

 determining whether a lease is a “shopping center” lease; see also In re Toys “R” Us Prop. Co. I,

 LLC, 598 B.R. 233, 239–41 (Bankr. E.D. Va. 2019) (applying the Joshua Slocum test to a proposed

 assumption and assignment of a shopping center lease); In re Sun TV & Appliances, Inc., 234 B.R.

 356, 360–70 (Bankr. D. Del. 1999) (same). As such, section 365(b)(3)(A) requires that (i) the

 source of consideration under the assigned lease and (ii) the financial condition and operating

 performance of the proposed assignee of such lease each be similar to such condition and

 performance of the debtor as of the time the debtor became a lessee under such lease. As the

 District Court for the Southern District in New York recently observed, the purpose of this

 heightened standard is to “assure the landlord that it would not have to endure a second bankruptcy

 any time soon.” In re Sears Holdings Corp. (MOAC Mall Holdings LLC v. Transform Holdco

 LLC), 613 B.R. 51, 74 (S.D.N.Y. 2020), vacated on other grounds, 616 B.R. 615 (S.D.N.Y. 2020).


                                                  13
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                 Document    Page 14 of 27


                   28.   The Sears court engaged in an in-depth analysis of the additional protections

 provided under section 365(b)(3) and, in that case, determined that the purchaser’s provision of

 draft financial statements was insufficient to satisfy the more stringent requirements of section

 365(b)(3).     The court reasoned that mere submissions of the assignee’s net worth or current

 financial wherewithal are insufficient to satisfy the statutory test. Id. at 78. Instead, the Debtors

 must demonstrate the Purchaser’s “similar” financial condition and operating performance to the

 applicable Debtors at the commencement of each applicable Lease, which requires at least

 “proportionally comparable financial health between the assignee and/or its guarantors and the

 debtor as of the lease’s inception.” Id. at 75. Where, as here, the assignee is a newly-formed

 entity, a court may look to the strength and business experience of the assignee’s owner and

 operator in comparison to that of the debtor at the time the debtor became the lessee. Id. at 75–76.

                   29.   No evidence whatsoever has been provided to demonstrate the Purchaser’s

 ability to satisfy this prong of section 365. Indeed, as the Sears court held, a mere review of the

 proposed assignee’s financials or benefits of the assignment transaction is insufficient to sustain a

 finding by the Court of the requisite similarity.     Instead, the Debtors, the Purchaser, and/or

 Sycamore must submit evidence to carry their burden, and this Court must review and find that

 such evidence demonstrates a clear similarity between the Purchaser now compared to the Debtors

 at the inception of the term under the respective Leases. Id. at 74–79 (noting that mere assignee-

 balance sheet equity in excess of $250 million and permission under the lease for Sears to make

 an assignment to an assignee with equity value over of $50 million did not demonstrate similarity,

 and that a court may not deviate from similarity-based standards in determining adequate assurance

 under section 365(b)(3)(A)).




                                                  14
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                  Desc Main
                                 Document    Page 15 of 27


                   30.   When the Simon Landlords originally entered into each of the Leases with

 the tenants, the Debtors were an established and successful retailer, in a relatively strong and well-

 capitalized position, with dependable historical business performance and a business plan that

 provided a reasonable expectation of future financial and operational success. The same cannot

 be said of the Purchaser. The Purchaser is a newly-formed entity controlled by Sycamore without

 any financial or operating track record; it is already apparent that the Purchaser is not in any way

 similar to the Debtors at the inception of the Leases within the meaning of section 365(b)(3)(A).

                   31.   The Store Closing Notice (which will result in the imminent closure of at

 least 160 of the Simon Landlords’ leased stores) and inevitable rejection of the Noticed Leases

 reflects an unequivocal repudiation of the foundational assumptions and analyses underlying the

 Debtors’ business and operational plan from just a few months ago, when it executed the Master

 Agreement that would have preserved all of those stores. On information and belief, the Purchaser

 has taken a similar approach with many unrelated shopping center landlords—i.e., noticing stores

 for closure or leases for assumption and assignment, as the case may be, in a manner that will

 result in a significantly smaller number of leased stores in the near future. By repudiating the

 business rationale behind the Master Agreement, closing significant numbers of stores, and risking

 future closures by taking so many short-term leases, the Purchaser is signaling clearly that it will

 be in a very different and considerably weaker financial and operational position than when the

 Debtors first entered into the Leases.

                   32.   The Simon Landlords do not understand why the Purchaser would pursue

 such a business strategy. While the Purchaser may seek to satisfy the letter of its obligation to

 keep at least 900 of the Debtors’ leases, its actions to date are completely at odds with its spirit.

 Given the near certain closure of additional stores shortly after the Effective Date, the 900-store



                                                  15
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                  Desc Main
                                 Document    Page 16 of 27


 requirement will be little more than a mirage.         If the Purchaser’s acquired business were to

 substantially downsize through the near-term termination of a significant portion of its “assumed”

 leases, then, on information and belief, (i) it appears clear that the Purchaser would have far worse

 anticipated profitability than was originally represented in the context of the Court’s approval of

 the Sale, both through reduced in-store sales and a likely corresponding drop in e-commerce

 performance, and (ii) it is not at all clear how the Court could find that the Purchaser has a similar

 financial condition or operational performance to that of the Debtors at Lease inception.

                   33.   Finally, to the extent Sycamore, as an owner and operator of various retail

 businesses, seeks to substitute its financial and operational wherewithal for the Purchaser’s, that

 too is cold comfort and insufficient adequate assurance of future performance under existing case

 law. See In re Sears, 613 B.R. at 76 (a court may analyze the business experience of the assignee’s

 management and owners, the financial strength and documents of the same, and other public

 records related thereto) (collecting cases). Over the years, Sycamore has bankrupted a number of

 the retailers it has either owned and operated or in which it has invested. These include, Nine West

 Holdings, Inc., Aéropostale, Inc., Belk, Inc. (executed restructuring agreement to file bankruptcy),

 and The Talbots, Inc. (appears from press reports to be headed towards a restructuring).            In

 addition, one of Sycamore’s bankrupt retail portfolio companies, Nine West, has spawned

 extensive litigation concerning breaches of fiduciary duty and other alleged bad acts, where many

 of the central inquiries relate to alleged bad acts by Sycamore’s own principals. As a consequence,

 it can hardly be the case that Sycamore’s track record provides an adequate substitute for the

 financial and operational wherewithal of the tenants the Simon Landlords contracted with.

                   34.   As the Sears court held in determining that another assignee failed to satisfy

 the adequate assurance requirements of section 365(b)(3)(A), and was, in fact, “not similar” to the



                                                   16
 Doc#: US1:14445884v18
Case 20-33113-KRH            Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                            Desc Main
                                    Document    Page 17 of 27


 debtors at inception, so too must this Court find that, absent any affirmative case by the Debtors,

 the Purchaser, and/or Sycamore to demonstrate convincingly the Purchaser’s ability to satisfy the

 requirements of section 365 of the Bankruptcy Code, the Plan cannot be confirmed, and the

 Remaining Leases cannot be assumed and assigned.

                                        RESERVATION OF RIGHTS

                   35.      In addition to the assertions set forth above, and given that, other than the

 Rejection Notice, the Debtors have yet to issue a notice assuming, assuming and assigning, or

 rejecting any of the Leases, the Simon Landlords hereby reserve their rights to (i) modify this

 Objection or submit further objections pending the outcome of discovery and the proposed

 treatment of the Leases; (ii) submit, proffer, or adduce any evidence or testimony in support of this

 Objection if and when it becomes available before or at the Confirmation Hearing; (iii) oppose the

 assumption, assumption and assignment or rejection of any of the Leases, including any of those

 proposed to be rejected under the Rejection Notice. 13 Nothing in this Objection shall constitute a

 waiver of any right or defense of the Simon Landlords under the Leases, the Plan, or any order of

 the Court.

                   36.      Furthermore, to the extent the Debtors file a modified Assumption List or

 another notice or motion assuming, assuming and assigning, or rejecting any of the Leases, the

 Simon Landlords hereby reserve their rights to object to any proposed cure, adequate assurance of

 future performance, or rejection damages, as applicable, including with respect to, among other

 things, the applicable lessee’s obligation to pay all charges under the Leases such as unbilled taxes

 and rent, year-end tax and percentage rent adjustments, reconciliations, and indemnificat ion


 13
      In addition, to the extent that the Debtors intend to rely on Article V.A of the Plan to assume the Leases, the
      Simon Landlords hereby reserve their rights to argue that the Debtors have failed to satisfy their obligation to
      submit any evidence of proposed cure amounts or to demonstrate their ability to provide adequate assurance of
      future performance under the Leases.


                                                          17
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20               Desc Main
                                 Document    Page 18 of 27


 obligations owed to the Simon Landlords, in each case either through the filing of a supplement to

 this Objection or to the Limited Objection, through another filed pleading, or at a hearing before

 the Court.

       ASSUMPTION AND AMENDMENT AGREEMENT AND SEPARATE ORDER

                   37.   Finally, if the Court decides to confirm the Plan and order the assumption

 or the assumption and assignment of any of the Leases to the Purchaser notwithstanding the

 assertions made in this Objection, then the Simon Landlords request that (i) the applicable

 assignees to the assumed and assigned Leases be required to enter into a short form assumption

 and amendment agreement, to ensure that such assignee will be directly obligated to the Simon

 Landlords and to modify the pertinent notice provisions of such Leases and (ii) any such

 assumption or assumption and assignment of the Leases be approved by a separate order of the

 Court, independent from the Court’s order confirming the Plan.

                   38.   Furthermore, in the event the Court determines to approve the assumption

 and assignment of any of the Leases without concurrently making a finding regarding the

 sufficiency of the adequate assurance of future performance by the Purchaser, then the Simon

 Landlords request that this Court shall make a finding as to sufficiency of such adequate assurance

 no later than thirty (30) days after the entry of the order confirming the Plan, notwithstanding

 Article V.B of the Plan permitting such finding to occur as late as “90 days after the Effective

 Date.”

                            [Remainder of page intentionally left blank]




                                                 18
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20           Desc Main
                                 Document    Page 19 of 27


                   WHEREFORE, the Simon Landlords request that the Court enter an order denying

 confirmation of the Plan and assumption and assignment of any of the Remaining Lease, and

 granting such other and further relief as the Court deems just and proper.

 Dated: February 3, 2021
                                               /s/ Stephen A. Metz
                                              Stephen A. Metz (VA Bar No. 89738)
                                              OFFIT KURMAN, P.A.
                                              7501 Wisconsin Avenue, Suite 1000W
                                              Bethesda, MD 20814
                                              Tel.: (240) 507-1723
                                              smetz@offitkurman.com

                                              Joyce A. Kuhns (pro hac vice pending)
                                              OFFIT KURMAN, P.A.
                                              300 East Lombard Street, Suite 2010
                                              Baltimore, MD 21202
                                              Tel: (410) 209-6463
                                              jkuhns@offitkurman.com

                                              -and-

                                              Brian S. Hermann (pro hac vice pending)
                                              William A. Clareman (pro hac vice pending)
                                              Alexander Woolverton (pro hac vice pending)
                                              PAUL, WEISS, RIFKIND,
                                              WHARTON & GARRISON LLP
                                              1285 Avenue of the Americas
                                              New York, NY 10019
                                              Tel.: (212) 373-3000
                                              bhermann@paulweiss.com
                                              wclareman@paulweiss.com
                                              awoolverton@paulweiss.com




                                                 19
 Doc#: US1:14445884v18
Case 20-33113-KRH         Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20              Desc Main
                                 Document    Page 20 of 27



                                  CERTIFICATE OF SERVICE

                     I HEREBY CERTIFY that on the 3rd day of February, 2021, I caused to be

 served a true and accurate copy of the foregoing pleading to be served by email on the parties on

 the attached list with email addresses, and all parties receiving notices in this case through the

 Administrative Procedures of the CM/ECF System for the United States Bankruptcy Court for the

 Eastern District of Virginia.



                                              By:    /s/ Stephen A. Metz__________
                                                     Stephen A. Metz, Esq.




 Doc#: US1:14445884v18
Case 20-33113-KRH        Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20   Desc Main
                                Document    Page 21 of 27



                                         Exhibit A

                           List of Leases by Simon to the Debtors




 Doc#: US1:14445884v18
                     Case 20-33113-KRH               Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                                            Document    Page 22 of 27

Count   Project #                Property                       Lease             Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
  1       7848            Allen Premium Outlets        Ann Taylor Factory Store   1/31/2021     300         7,805           N/A
  2       7848            Allen Premium Outlets               Loft Outlet         1/31/2025     240         9,514           N/A
  3       5201                 Arundel Mills                  Loft Outlet         1/31/2023     464         6,626           N/A
  4       7845       Aurora Farms Premium Outlets      Ann Taylor Factory Store   1/31/2022   0400B         7,180           N/A
  5       7845       Aurora Farms Premium Outlets             Loft Outlet         1/31/2022   0360A         6,000           N/A
  6        302                Battlefield Mall                   Loft             1/31/2021     F19         5,430           N/A
  7       8099                Bay Park Square                    Loft             1/31/2024     669         4,750           N/A
  8       7962        Calhoun Outlet Marketplace             Lane Bryant          7/31/2021   A057A         5,378           N/A
  9       7962        Calhoun Outlet Marketplace              Loft Outlet         1/31/2022    A029        12,000           N/A
 10       7883          Carolina Premium Outlets              Loft Outlet         1/31/2021   0850A         7,200           N/A
 11       7883          Carolina Premium Outlets       Ann Taylor Factory Store   1/31/2022   0010A         6,013           N/A
 12       8041         Charlotte Premium Outlets       Ann Taylor Factory Store   1/31/2025     200         6,000           N/A
 13       8041         Charlotte Premium Outlets              Loft Outlet         1/31/2025     908         6,000           N/A
 14       7849          Chicago Premium Outlets        Ann Taylor Factory Store   1/31/2020     423         7,500           N/A
 15       7924         Cincinnati Premium Outlets             Loft Outlet         1/31/2021   0102A         5,779           N/A
 16       8057        Clarksburg Premium Outlets       Ann Taylor Factory Store   1/31/2027     510         6,000           N/A
 17       8057        Clarksburg Premium Outlets              Loft Outlet         1/31/2027     544         6,391           N/A
 18       5207                 Concord Mills                     Loft             1/31/2022     254         6,544           N/A
 19       7963          Ellenton Premium Outlets       Ann Taylor Factory Store   1/31/2020     700         5,901           N/A
 20       7963          Ellenton Premium Outlets              Loft Outlet         1/31/2022    805A         7,680           N/A
 21       1308           Firewheel Town Center                    Loft            1/31/2023    D13          6,445           N/A
 22       7856          Folsom Premium Outlets                Loft Outlet         1/31/2023    1208         6,182           N/A
 23       8038        Gloucester Premium Outlets              Loft Outlet         1/31/2026     748         6,000           N/A
 24       7967         Grove City Premium Outlets             Loft Outlet         7/31/2022     200         6,744           N/A
 25       7969        Hagerstown Premium Outlets              Loft Outlet         1/31/2025     300         5,373           N/A
 26       4812            Hamilton Town Center                   Loft             1/31/2021    D09          5,800           N/A
 27       7909          Houston Premium Outlets        Ann Taylor Factory Store   1/31/2024     828         7,480           N/A
 28       7854          Indiana Premium Outlets               Loft Outlet         1/31/2021   A100A         5,550           N/A
 29       7859       Jersey Shore Premium Outlets             Loft Outlet         1/31/2024     793         6,484           N/A
 30       7860      Johnson Creek Premium Outlets      Ann Taylor Factory Store   1/31/2023    C040         5,800           N/A
 31       7860      Johnson Creek Premium Outlets             Loft Outlet         1/31/2024    B155         6,300           N/A
 32       5217                   Katy Mills                   Loft Outlet         1/31/2022     250         6,566           N/A
 33       7926       Las Americas Premium Outlets      Ann Taylor Factory Store   1/31/2021     426         7,550           N/A
 34       7865         Leesburg Premium Outlets        Ann Taylor Factory Store   1/31/2021     210         8,957           N/A
 35       7865         Leesburg Premium Outlets               Loft Outlet         1/31/2022   0901A         4,410           N/A
 36       7867       Lighthouse Place Prem Outlets            Loft Outlet         1/31/2021   D170A         5,994           N/A
 37       7867       Lighthouse Place Prem Outlets       Lane Bryant Outlet       1/31/2023    B010         4,488           N/A
 38       7932        Merrimack Premium Outlets               Loft Outlet         1/31/2023     285         5,990           N/A
                     Case 20-33113-KRH               Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                  Desc Main
                                                            Document    Page 23 of 27

Count   Project #                Property                       Lease              Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
 39       8063          Norfolk Premium Outlets               Loft Outlet         1/31/2029      117         5,062           N/A
 40       7871      North Georgia Premium Outlets      Ann Taylor Factory Store   1/31/2020      150         7,097           N/A
 41       7871      North Georgia Premium Outlets             Loft Outlet         1/31/2025    0600A         7,256           N/A
 42       5221                   Opry Mills                   Loft Outlet         1/31/2023      605         6,819           N/A
 43       7876       Philadelphia Premium Outlets            Catherine's          1/31/2022      899         8,722           N/A
 44       7876       Philadelphia Premium Outlets      Ann Taylor Factory Store   1/31/2023      299         8,031           N/A
 45       7876       Philadelphia Premium Outlets             Loft Outlet         1/31/2024      499         7,382           N/A
 46       7981      Queenstown Premium Outlets                Loft Outlet         1/31/2023    B038A         6,000           N/A
 47       7878       Round Rock Premium Outlets               Loft Outlet          1/31/2022   0401B         6,189           N/A
 48       7982       San Marcos Premium Outlets        Ann Taylor Factory Store   1/31/2021     1320         7,919           N/A
 49       7881          Seattle Premium Outlets        Ann Taylor Factory Store   1/31/2021      602         7,083           N/A
 50       8010        Silver Sands Prem Outlets II            Loft Outlet         4/30/2023       41        11,701           N/A
 51       7884      St. Augustine Premium Outlets            Lane Bryant          5/31/2020     1007         5,000           N/A
 52       4694         St. Johns Town Center (CC)            Lane Bryant          3/31/2020      B01         5,000           N/A
 53       4693           St. Johns Town Center 1                 Loft             1/31/2023      P09         5,800           N/A
 54       8008         St. Louis Premium Outlets       Ann Taylor Factory Store   1/31/2024      415         6,000           N/A
 55       7913          Tampa Premium Outlets          Ann Taylor Factory Store   1/31/2026      980         6,000           N/A
 56       7913          Tampa Premium Outlets                 Loft Outlet         1/31/2026      870         6,000           N/A
 57       5343        The Mills at Jersey Gardens             Loft Outlet          1/31/2019    1416         7,121           N/A
 58       5222            The Outlets at Orange        Ann Taylor Factory Store   1/31/2022      125         6,221           N/A
 59       8056        Twin Cities Premium Outlets             Loft Outlet         1/31/2025      440         5,468           N/A
 60       5054            University Park Village             Ann Taylor           1/31/2023    C406         3,980           N/A
 61       7885         Vacaville Premium Outlets             Lane Bryant          12/31/2021   0252A         4,783           N/A
 62       7887         Waterloo Premium Outlets               Loft Outlet         1/31/2021    C086A         6,400           N/A
 63       7985      Williamsburg Premium Outlets              Loft Outlet         1/31/2025     E081         6,000           N/A
 64       7889      Wrentham Village Prem Outlets             Loft Outlet         1/31/2024      240         8,961           N/A
 65       8008          St. Louis Premium Outlets             Loft Outlet         01/31/2024     136         6,000           N/A
 66       7909          Houston Premium Outlets               Loft Outlet         01/31/2024    0104         5,981           N/A
 67       5201                 Arundel Mills           Ann Taylor Factory Store    1/31/2024    308A         6,242           1540
 68        145             Barton Creek Square                   Loft             1/31/2021    H05A          5,796           1540
 69        302                Battlefield Mall               Lane Bryant          1/31/2021     F03A         5,500           1540
 70       7961         Birch Run Premium Outlets             Lane Bryant          1/31/2020     F400         4,432           1540
 71       7961         Birch Run Premium Outlets       Ann Taylor Factory Store   1/31/2021     F375         7,000           1540
 72       7961         Birch Run Premium Outlets              Loft Outlet         1/31/2022     V033         9,000           1540
 73       4821                   Brea Mall                    Ann Taylor          1/31/2021     2117         3,596           1540
 74       5240                Briarwood Mall                  Ann Taylor          1/31/2021     E114         3,852           1540
 75       5240                Briarwood Mall                     Loft             1/31/2022    F130A         4,856           1540
 76        344               Broadway Square                     Loft             1/31/2022      J03         6,146           1540
                    Case 20-33113-KRH               Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                  Desc Main
                                                           Document    Page 24 of 27

Count   Project #               Property                       Lease              Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
  77      4822               Burlington Mall                 Ann Taylor          1/31/2027     2023         4,566           1540
  78      7846        Camarillo Premium Outlets       Ann Taylor Factory Store   1/31/2022      738         7,785           1540
  79      7846        Camarillo Premium Outlets              Loft Outlet         1/31/2025     1510         6,351           1540
  80      7847        Carlsbad Premium Outlets        Ann Taylor Factory Store   1/31/2024     C112         5,116           1540
  81      7883        Carolina Premium Outlets              Lane Bryant          1/31/2025    0500B         4,075           1540
  82      8700              Castleton Square                Lane Bryant          1/31/2020      170         5,053           1540
  83      8700              Castleton Square                    Loft             1/31/2021     110A         5,978           1540
  84      7849         Chicago Premium Outlets               Loft Outlet         1/31/2025      985         5,700           1540
  85      7924       Cincinnati Premium Outlets             Lane Bryant          1/31/2021      946         5,923           1540
  86      7850      Clinton Crossing Prem Outlets     Ann Taylor Factory Store   1/31/2023    0400A         5,500           1540
  87      4696               Coconut Point                      Loft             1/31/2021      P01         5,818           1540
  88      8262              Columbia Center                     Loft             1/31/2021      905         5,480           1540
  89      5207                Concord Mills             Lane Bryant Outlet       3/31/2021     615A         5,001           1540
  90       552                Cordova Mall                  Lane Bryant          1/31/2021    E511A         5,920           1540
  91       552                Cordova Mall                      Loft             1/31/2023     E599         5,766           1540
  92       735               Dadeland Mall                   Ann Taylor          1/31/2027     1610        11,563           1540
  93      5243          Del Amo Fashion Center              Lane Bryant          1/31/2026      509         6,584           1540
  94      8064         Denver Premium Outlets                Loft Outlet         1/31/2029      310         5,884           1540
  95      7853      Desert Hills Premium Outlets      Ann Taylor Factory Store   1/31/2022      500         7,360           1540
  96      7853      Desert Hills Premium Outlets             Loft Outlet          1/31/2025    1004         6,000           1540
  97      4781                 Empire Mall                  Lane Bryant          1/31/2022      968         6,387           1540
  98      4781                 Empire Mall                      Loft             1/31/2023    0209A         6,016           1540
  99      1116       Fashion Ctr at Pentagon City            Ann Taylor          1/31/2023    0F04A         4,487           1540
 100      2111         Fashion Mall at Keystone              Ann Taylor          1/31/2023       60         4,250           1540
 101      4645               Fashion Valley                  Ann Taylor          1/31/2023      309         5,053           1540
 102      4645               Fashion Valley                     Loft             1/31/2023      303         5,365           1540
 103      1308          Firewheel Town Center               Lane Bryant          1/31/2022     D07          7,148           1540
 104      7857          Gilroy Premium Outlets              Lane Bryant          9/30/2020    A061B         5,000           1540
 105      7857          Gilroy Premium Outlets               Loft Outlet          1/31/2021   A061A         5,000           1540
 106      7857          Gilroy Premium Outlets        Ann Taylor Factory Store   1/31/2026     C010         7,500           1540
 107      8038       Gloucester Premium Outlets             Lane Bryant           1/31/2026     920         5,101           1540
 108      5211               Grapevine Mills                 Loft Outlet         12/31/2020    138A         6,510           1540
 109      5211               Grapevine Mills          Ann Taylor Factory Store   1/31/2024     221B         7,217           1540
 110      1325           Greenwood Park Mall                    Loft             1/31/2021     P140         5,200           1540
 111      7967       Grove City Premium Outlets       Ann Taylor Factory Store   1/31/2022      350         7,115           1540
 112      7967       Grove City Premium Outlets             Lane Bryant          1/31/2025      605         4,992           1540
 113      7969      Hagerstown Premium Outlets        Ann Taylor Factory Store   1/31/2021      605         6,530           1540
 114      4825               Haywood Mall                   Lane Bryant          8/31/2022    2031A         5,160           1540
                     Case 20-33113-KRH               Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                                            Document    Page 25 of 27

Count   Project #                 Property                      Lease             Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
 115      7621               Houston Galleria                 Ann Taylor          1/31/2027   B2661         3,850           1540                1597
 116      7623              Houston Galleria IV                   Loft            1/31/2024    5370         5,497           1540                1597
 117      7854          Indiana Premium Outlets        Ann Taylor Factory Store   1/31/2020    B050         6,490           1540
 118      7854          Indiana Premium Outlets              Lane Bryant          1/31/2021    F070         7,100           1540
 119      1711               Ingram Park Mall                Lane Bryant          1/31/2021    0T15         7,736           1540
 120      7858          Jackson Premium Outlets               Loft Outlet         1/31/2022   0300B         7,515           1540
 121      7859       Jersey Shore Premium Outlets      Ann Taylor Factory Store   1/31/2024     842         6,471           1540
 122      7860      Johnson Creek Premium Outlets            Lane Bryant          1/31/2028    B170         4,500           1540
 123      7703           King of Prussia The Plaza               Loft             1/31/2025    2106         5,264           1540                1597
 124      7703           King of Prussia The Plaza            Ann Taylor          1/31/2026   1228A         4,360           1540                1597
 125      7923        Kittery Premium Outlets_KTR      Ann Taylor Factory Store   1/31/2025    P006         5,961           1540
 126      2546                 La Plaza Mall                     Loft             1/31/2025   0P08A         4,866           1540
 127      7926       Las Americas Premium Outlets             Loft Outlet         1/31/2022     152         6,000           1540
 128      7864       Las Vegas North Prem Outlets      Ann Taylor Factory Store   1/31/2025    1439         6,014           1540
 129      7863       Las Vegas South Prem Outlets            Lane Bryant          9/30/2021     248         4,552           1540
 130      7863       Las Vegas South Prem Outlets             Loft Outlet         1/31/2022     308         5,248           1540
 131      7863       Las Vegas South Prem Outlets      Ann Taylor Factory Store   1/31/2024      10         8,000           1540
 132      7973             Lee Premium Outlets         Ann Taylor Factory Store   1/31/2024    D170         7,573           1540
 133      7973             Lee Premium Outlets                Loft Outlet         1/31/2028    C146         6,213           1540
 134      7711              Lehigh Valley Mall                   Loft             1/31/2021    1220         5,629           1540
 135      4827                 Lenox Square                      Loft             1/31/2023   4053A         6,266           1540
 136      7867       Lighthouse Place Prem Outlets     Ann Taylor Factory Store   1/31/2022   M010A         7,200           1540
 137      4828                Livingston Mall                 Loft Outlet         1/31/2022    1018         6,014           1540
 138      4666                Menlo Park Mall                Lane Bryant          1/31/2021    2020         8,437           1540
 139      7932        Merrimack Premium Outlets        Ann Taylor Factory Store   1/31/2023     209         5,771           1540
 140      7710              Montgomery Mall                      Loft             1/31/2024    1195         5,336           1540
 141      7710              Montgomery Mall                   Ann Taylor          1/31/2025   2123A         4,000           1540
 142      2810                Newport Centre                      Loft            1/31/2024   0A10C         5,079           1540
 143      4923               Northshore Mall                  Ann Taylor          1/31/2026    E161         4,297           1540
 144      4923               Northshore Mall                     Loft             1/31/2026    E186         6,140           1540
 145      5218                 Ontario Mills           Ann Taylor Factory Store   1/31/2022    904B         5,832           1540
 146      5221                   Opry Mills              Lane Bryant Outlet       3/31/2022     320         4,473           1540
 147      5221                   Opry Mills            Ann Taylor Factory Store   1/31/2023     635         6,843           1540
 148      4670                 Orland Square                 Lane Bryant          1/31/2022   0F12A         6,000           1540
 149      4670                 Orland Square                     Loft             1/31/2024   0D11A         4,853           1540
 150      7976          Orlando Intl Prem Outlets            Lane Bryant          1/31/2022    1B12         5,042           1540
 151      7976          Orlando Intl Prem Outlets      Ann Taylor Factory Store   1/31/2023    2C01         8,000           1540
 152      7976          Orlando Intl Prem Outlets             Loft Outlet         1/31/2024    1A15         6,480           1540
                     Case 20-33113-KRH                Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                 Desc Main
                                                             Document    Page 26 of 27

Count   Project #                 Property                       Lease             Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
 153      7879      Orlando Vineland Prem Outlets       Ann Taylor Factory Store   1/31/2022     745         8,526           1540
 154      7879       Orlando Vineland Prem Outlets             Loft Outlet         1/31/2024    1601         6,000           1540
 155      7872      Osage Beach Outlet Marketplace             Loft Outlet         1/31/2022    BB1B         5,608           1540
 156      7707              Oxford Valley Mall                    Loft             1/31/2021   2061A         5,660           1540
 157      7603               Penn Square Mall                     Loft             1/31/2021    1028         5,329           1540
 158      7604              Pheasant Lane Mall                 Ann Taylor          1/31/2020    E249         3,087           1540
 159      8003          Phoenix Premium Outlets               Lane Bryant          4/30/2023     910         4,800           1540
 160      4764                    Pier Park                       Loft             1/31/2020    K140         5,668           1540
 161      7979        Pleasant Prairie Prem Outlets     Ann Taylor Factory Store   1/31/2020    B041         6,502           1540
 162      7979        Pleasant Prairie Prem Outlets            Loft Outlet         1/31/2022    A001         9,000           1540
 163      7979        Pleasant Prairie Prem Outlets           Lane Bryant          7/31/2023   D071A         4,155           1540
 164      5227                 Potomac Mills            Ann Taylor Factory Store   1/31/2024     825         8,404           1540
 165      7705              Quaker Bridge Mall                    Loft             1/31/2023   1224A         5,156           1540
 166      7705              Quaker Bridge Mall                 Ann Taylor          1/31/2024   1054A         4,122           1540
 167      7908       Rio Grande Valley Prem Outlet             Loft Outlet         1/31/2021     836         6,750           1540
 168      7908       Rio Grande Valley Prem Outlet      Ann Taylor Factory Store   1/31/2022     525         7,808           1540
 169      4836                Roosevelt Field                  Ann Taylor          1/31/2022   2064E         3,435           1540
 170      4836                Roosevelt Field                      Loft            1/31/2022   2066G         5,956           1540
 171      3107                 Ross Park Mall                  Ann Taylor          1/31/2022   0D10A         4,305           1540
 172      3107                 Ross Park Mall                     Loft             1/31/2023   0K08A         5,354           1540
 173      7878        Round Rock Premium Outlets        Ann Taylor Factory Store   1/31/2022    1201         8,132           1540
 174      7957       San Francisco Premium Outlets      Ann Taylor Factory Store   1/31/2026    1280         6,004           1540
 175      7957       San Francisco Premium Outlets             Loft Outlet         1/31/2026    1374         5,506           1540
 176      5229                 Sawgrass Mills           Ann Taylor Factory Store   1/31/2023   1027A         8,926           1540
 177      7881           Seattle Premium Outlets               Loft Outlet         1/31/2022   0528A         5,123           1540
 178      7881           Seattle Premium Outlets              Lane Bryant          6/30/2022     815         4,000           1540
 179      3632               Smith Haven Mall                     Loft             1/31/2023     S03         5,337           1540
 180      4674               South Hills Village                  Loft             9/30/2022   1250A         5,413           1540
 181      4838               South Shore Plaza                    Loft             1/31/2021   1210A         5,000           1540
 182      4838               South Shore Plaza                Lane Bryant          1/31/2023    2023        10,594           1540
 183      5259               Southdale Center                     Loft             1/31/2022    1150         4,836           1540
 184      7605                   SouthPark                     Ann Taylor          1/31/2024    E11B         4,351           1540                1597
 185      7605                   SouthPark                        Loft             1/31/2025     P16         5,640           1540                1597
 186      7884       St. Augustine Premium Outlets      Ann Taylor Factory Store   1/31/2022     405         6,958           1540
 187       508          St. Charles Towne Center              Lane Bryant          1/31/2021     B05         5,002           1540
 188      4693           St. Johns Town Center 1               Ann Taylor          1/31/2023    R11A         4,000           1540
 189      4692          Stanford Shopping Center               Ann Taylor          1/31/2022     101         3,616           1540
 190      5261         Stoneridge Shopping Center             Lane Bryant          1/31/2021    F225         5,229           1540
                      Case 20-33113-KRH           Doc 1602 Filed 02/03/21 Entered 02/03/21 19:49:20                   Desc Main
                                                         Document    Page 27 of 27

Count   Project #                Property                      Lease             Lease End    Unit   Rentable SF   Store Closing Notice   Rejection Notice
 191      5261        Stoneridge Shopping Center             Ann Taylor          4/30/2021   E215B         5,200           1540
 192      8087                 The Avenues                      Loft             2/29/2020   1420A         5,550           1540
 193      7852       The Crossings Premium Outlets    Ann Taylor Factory Store   1/31/2022   H01A          6,941           1540
 194      7852       The Crossings Premium Outlets           Loft Outlet         1/31/2024     C10         6,540           1540
 195      4735                 The Domain                       Loft             1/31/2021     K03         5,557           1540
 196      5343         The Mills at Jersey Gardens    Ann Taylor Factory Store   1/31/2020    1022         6,627           1540
 197      5222            The Outlets at Orange                 Loft             1/31/2023     508         5,619           1540
 198      7601         The Shops at Chestnut Hill            Ann Taylor          1/31/2022   S219B         3,959           1540
 199      7601         The Shops at Chestnut Hill               Loft             1/31/2023    N229         4,991           1540
 200      9180         The Shops at Mission Viejo               Loft             1/31/2021    012C         5,387           1540
 201      4830             The Shops at Nanuet                  Loft             1/31/2024    6107         5,076           1540
 202      5257            The Shops at Riverside             Ann Taylor          1/31/2020    129A         3,637           1540
 203      4676               The Westchester                 Ann Taylor          1/31/2022   2860B         4,053           1540                1597
 204      4676               The Westchester                    Loft             1/31/2022    3050         4,710           1540                1597
 205      4839         Town Center at Boca Raton             Ann Taylor          1/31/2022   1148B         4,034           1540                1597
 206      4839         Town Center at Boca Raton                Loft             1/31/2024    1041         5,193           1540                1597
 207      4840             Town Center at Cobb              Lane Bryant          3/31/2024    249A         4,500           1540
 208      2105              Towne East Square               Lane Bryant          2/28/2021   0H12A         5,592           1540
 209      8056        Twin Cities Premium Outlets     Ann Taylor Factory Store   1/31/2025    1015         5,500           1540
 210      9690                Tyrone Square                 Lane Bryant          1/31/2020    260A         5,095           1540
 211      9690                Tyrone Square                     Loft             1/31/2021     625         6,064           1540
 212      9710             University Park Mall       Lane Bryant and Cacique    1/31/2021    1010         7,000           1540
 213      9710             University Park Mall                 Loft             6/30/2021    1120         5,000           1540
 214      7885         Vacaville Premium Outlets             Loft Outlet         1/31/2022   121DB         6,250           1540
 215      4855        Village Shops-Mall of Georgia             Loft             1/31/2021    VC03         6,066           1540
 216      4841             Walt Whitman Shops                   Loft             6/30/2022    1014         4,840           1540
 217      4536               White Oaks Mall                    Loft             1/31/2023   0D09A         4,915           1540
 218      7986       Williamsburg Prem Outlets MZL          Lane Bryant          8/31/2023    F175         5,000           1540
 219      7985       Williamsburg Premium Outlets     Ann Taylor Factory Store   1/31/2021   A016A         6,930           1540
 220      8055        Woodburn Premium Outlets               Loft Outlet         1/31/2023     404         6,440           1540
 221      8055        Woodburn Premium Outlets        Ann Taylor Factory Store   1/31/2024     800         6,329           1540
 222      7888      Woodbury Common Prem Outlets      Ann Taylor Factory Store   1/31/2019     113         6,951           1540
 223      7888      Woodbury Common Prem Outlets             Loft Outlet         1/31/2023   0280A         7,562           1540
 224      7607             Woodland Hills Mall                   Loft            1/31/2020   0165A         5,630           1540
 225      7889       Wrentham Village Prem Outlets          Lane Bryant          1/31/2022     470         4,500           1540
 226      7889       Wrentham Village Prem Outlets    Ann Taylor Factory Store   1/31/2029   0294A         7,789           1540
